Citation Nr: 0635367	
Decision Date: 11/14/06    Archive Date: 11/27/06

DOCKET NO.  05-10 485	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hyperlipidemia, 
secondary to service-connected diabetes mellitus.  

2.  Entitlement to service connection for hypertension, 
secondary to service-connected diabetes mellitus.  

3.  Entitlement to service connection for erectile 
dysfunction, secondary to service-connected diabetes 
mellitus.  

4.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, Type II, from the initial grant of service 
connection.  

5.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right upper extremity associated 
with diabetes mellitus, from the initial grant of service 
connection.  

6.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left upper extremity associated 
with diabetes mellitus, from the initial grant of service 
connection.  

7.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the right lower extremity associated 
with diabetes mellitus, from the initial grant of service 
connection.  

8.  Entitlement to an evaluation in excess of 10 percent for 
peripheral neuropathy of the left lower extremity associated 
with diabetes mellitus, from the initial grant of service 
connection.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1966 to September 
1969.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from February and April 2004 RO decisions.  
In February 2004, the RO granted service connection for 
diabetes mellitus and assigned a 20 percent evaluation.  In 
April 2004, the RO granted service connection for peripheral 
neuropathy of the right and left lower extremities, each 
rated 10 percent disabling; granted service connection for 
peripheral neuropathy of the upper extremities (found to be 
noncompensably disabling, therefore combined with rating for 
diabetes mellitus), and denied service connection for 
hypertension and erectile dysfunction secondary to service-
connected diabetes mellitus.  By rating action in March 2006, 
the RO assigned separate 10 percent ratings for peripheral 
neuropathy of each extremity as shown on the first page of 
this decision, each effective from October 6, 2002.  A 
personal hearing at the RO was held in May 2005.  A 
videoconference hearing before the undersigned acting member 
of the Board was held in August 2006.  

The issues of entitlement to increased ratings for diabetes 
mellitus, and peripheral neuropathy of the upper and lower 
extremities, bilaterally are addressed in the REMAND portion 
of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  


FINDINGS OF FACT

1.  Hyperlipidemia is a laboratory finding, not a disease or 
disability under VA law and regulations, nor is there any 
evidence that the veteran has a disability associated with 
hyperlipidemia of service origin.  

2.  The evidence sufficiently demonstrates that the veteran's 
erectile dysfunction was caused by his service-connected 
diabetes mellitus.

3.  The evidence sufficiently demonstrates that the veteran's 
hypertension is aggravated by his service-connected diabetes 
mellitus.




CONCLUSIONS OF LAW

1.  A disability manifested by hyperlipidemia was not 
incurred in or aggravated by service, or proximately due to 
or the result of a service-connected disability.  38 U.S.C.A. 
§§ 1110, 1131, 5100, 5102, 5103, 5103A, 5106, 5107 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.159, 3.303, 3.310 (2006).  

2.  The veteran's erectile dysfunction is secondary to his 
service-connected diabetes mellitus.  38 U.S.C.A. § 1110 
(West 2002 & Supp. 2005); 38 C.F.R. §§ 3.303, 3.310 (2006).

3.  The veteran's hypertension is secondary, by way of 
aggravation, to his service-connected diabetes mellitus.  
38 U.S.C.A. § 1110 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.303, 3.310 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

With respect to the claim of service connection for 
hyperlipidemia, VA has met all statutory and regulatory 
notice and duty to assist provisions.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2005); 38 C.F.R. §§ 3.159, 3.326 (2006).  

Prior to initial adjudication of the veteran's claim, a 
letter dated in October 2003, fully satisfied the duty to 
notify provisions of VCAA.  38 U.S.C.A. § 5103; 38 C.F.R. 
§ 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  The veteran was notified of the evidence that was 
needed to substantiate his claim and that VA would assist him 
in obtaining evidence, but that it was ultimately his 
responsibility to give VA any evidence pertaining to his 
claim and to submit any evidence in his possession to VA.  
See Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) 
(Pelegrini II).  The veteran's service medical records and 
all private and VA medical records identified by the veteran 
have been obtained and associated with the claims file.  
Additionally, the veteran testified at a personal hearing at 
the RO in May 2005, and before the undersigned acting member 
of the Board by way of videoconference hearing in August 
2006.  As there is no indication in the record that any 
additional evidence relevant to the issue to be decided 
herein is available and not part of the claims file, the 
Board is satisfied that the duty to assist has been complied 
with and that no further development is required.  

In short, the veteran has been made aware of the information 
and evidence necessary to substantiate his claim and is 
familiar with the law and regulations pertaining to the 
claim.  See Desbrow v. Principi, 17 Vet. App. 207 (2004); 
Valiao v. Principi, 17 Vet. App. 229, 232 (2003).  As there 
is no indication that any failure on the part of VA to 
provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield, 444 F.3d 1328 
(Fed. Cir. 2006).  

Regarding the claims of entitlement to service connection for 
hypertension and erectile dysfunction, to the extent that 
there may be any deficiency of notice or assistance, there is 
no prejudice to the veteran in proceeding with these issues 
given the favorable nature of the Board's decision with 
regard to these claims.


Service Connection:  In General

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service 
connection may be demonstrated either by showing direct 
service incurrence or aggravation or by using applicable 
presumptions, if available.  Combee v. Brown, 34 F.3d 1039, 
1043 (Fed. Cir. 1994).  

Direct service connection requires a finding that there is a 
current disability that has a definite relationship with an 
injury or disease or some other manifestation of the 
disability during service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); Cuevas v. Principi, 3 Vet. App. 542, 
548 (1992).  

Secondary service connection may be granted for a disability 
which is proximately due to or the result of a service-
connected disability.  38 C.F.R. § 3.310(a) (2006).  
Additionally, secondary service connection may be established 
for a disorder which is aggravated by a service-connected 
disability; compensation may be provided for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation.  Allen v. 
Brown, 8 Vet. App. 374 (1995).  

A disorder may be service connected if the evidence of 
record, regardless of its date, shows that the veteran had a 
chronic disorder in service or during an applicable 
presumptive period, and that he still has such a disorder.  
38 C.F.R. § 3.303(b); Savage v. Gober, 10 Vet. App. 488, 494-
95 (1997).  Such evidence must be medical unless it relates 
to a disorder that may be competently demonstrated by lay 
observation.  Savage, 10 Vet. App. at 495.  For the showing 
of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  
38 C.F.R. § 3.303(b).  

A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.  Watson v. Brown, 4 Vet. App. 
309, 314 (1993).  


Hyperlipidemia

The veteran contends that he never had any problems with high 
cholesterol until he developed diabetes mellitus in his mid-
fifties, and believes that his hyperlipidemia is related to 
his diabetes.  

A private laboratory studies in July 2003, showed the 
veteran's cholesterol was 234 mg/diluted liter; 200 is shown 
as the outside range of normal.  Triglycerides were also 
shown as 298 mg/diluted liter, with less than150 being 
considered normal.  Diagnosis of hyperlipidemia was noted on 
a private progress note in September 2003.  

Hyperlipidemia is "a general term for elevated 
concentrations of any or all of the lipids in the plasma, 
including hypertriglyceridemia, hypercholesterolemia, etc."  
DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 852 (29th ed. 2000); 
see STEDMAN'S MEDICAL DICTIONARY 825, 985 (26th ed. 1995) 
(defining hyperlipidemia as the presence of an abnormally 
large amount of lipids in the circulating blood).  

In other words, hyperlipidemia is a laboratory finding and is 
not a disability in and of itself for which VA compensation 
benefits are payable.  See 61 Fed. Reg. 20,440, 20,445 (May 
7, 1996) (Diagnoses of hyperlipidemia, elevated 
triglycerides, and elevated cholesterol are actually 
laboratory results and are not, in and of themselves, 
disabilities.  They are, therefore, not appropriate entities 
for the rating schedule.).  The term "disability" as used 
for VA purposes refers to impairment of earning capacity.  
See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

There is no evidence of record to suggest that the veteran's 
purported hyperlipidemia causes any impairment of earning 
capacity.  While hyperlipidemia may be evidence of underlying 
disability or may later cause disability, service connection 
may not be granted for a laboratory finding.  "Congress 
specifically limits entitlement for service-connected disease 
or injury to cases where such incidents have resulted in a 
disability.  In the absence of proof of present disability 
there can be no valid claim."  Brammer v. Derwinski, 3 Vet. 
App. 223, 225 (1992) (citation omitted); see 38 U.S.C.A. 
§ 1110 (West 2002).  Nothing in the medical evidence reflects 
that the veteran has a current disability manifested by 
hyperlipidemia.  

Accordingly, because the veteran does not have a current 
disability for which service connection may be granted, the 
Board concludes that the preponderance of the evidence in 
this case is against the claim of service connection for 
hyperlipidemia, and the claim must be denied.  


Hypertension and Erectile Dysfunction

Concerning the claims of service connection for erectile 
dysfunction and hypertension, the veteran contends that these 
disabilities are caused or aggravated by his service-
connected diabetes mellitus and/or the medications he takes 
for the disability.  The veteran asserted that he had no 
problems with erectile dysfunction prior to the onset of his 
diabetes.  As to hypertension, the veteran testified that he 
was not claiming that his diabetes mellitus caused his 
hypertension, but rather that it was aggravating his vascular 
disorder.  At the personal hearing before the undersigned, 
the veteran submitted two letters, one from a private 
physician, dated in June 2006, and the other from a VA 
physician, dated in May 2006, who both opined that the 
veteran's hypertension was being aggravated by his diabetes 
mellitus, and that his erectile dysfunction was most likely 
due to his diabetes mellitus and/or the medications he takes 
for that disability.  In fact, regarding the veteran's 
erectile dysfunction, the private medical examiner indicated 
that the disorder "clearly" resulted from diabetes 
mellitus.  Both examiners provided reasons for their 
conclusions, and it is noted that both had previously treated 
the veteran.  

The evidentiary record also includes a VA opinion, dated in 
March 2004, that the veteran's erectile dysfunction was more 
likely due to hypogonadism.  The examiner, however, a nurse 
practitioner, did not refer to any clinical or diagnostic 
findings to support that conclusion, nor did she offer any 
discussion or analysis as to the basis for her opinion.

As such, the Board, in resolving all reasonable doubt in 
favor of the veteran, finds that service connection is 
warranted for both erectile dysfunction and hypertension as 
secondary to the veteran's diabetes mellitus.  There is no 
evidence of record that sufficiently rebuts a conclusion that 
these disorders have been casued or aggravated by diabetes 
mellitus, and as such, service connection for each is 
established.   




ORDER

Service connection for hyperlipidemia is denied.  

Service connection for erectile dysfunction is granted.

Service connection for hypertension is granted.


REMAND

As to the remaining issues on appeal, the Board notes that 
while the veteran was afforded a VA examination for diabetes 
in March 2004, the principal purpose of the evaluation was to 
establish service connection.  Moreover, since that 
examination, the veteran contends that his peripheral 
neuropathy has worsened and that he now takes insulin 
injections everyday, and is on a restricted diet and 
regulation of activities.  Although the March 2004 VA 
examination report indicated that the veteran weighed 165-170 
pounds and was not on any restrictive diet, other medical 
reports showed that he is morbidly obese and weighed over 300 
pounds.  (See April 2005 progress note).  The records also 
show that he has significant bilateral knee problems that 
limit his physical activities.  Although the letters from the 
two physicians mentioned above, indicated that the veteran 
was on a diet and that his activities were restricted, it is 
not entirely clear from the record whether the diet and 
limitation of activities is due to his diabetes or his 
obesity and nonservice-connected physical disabilities.  

As the current medical evidence of record does not provide a 
clear picture of the severity of the service-connected 
disabilities now at issue on appeal, the Board finds that 
additional examination is necessary.  "The Board's 
consideration of factors which are wholly outside the rating 
criteria provided by the regulation is error as a matter of 
law."  Massey v. Brown, 7 Vet. App. 204, 208 (1994) (citing 
Pernorio v. Derwinski, 2 Vet. App. 625, 628 (1992).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
AMC for the following action:  

1.  The veteran should be afforded a VA 
endocrine examination to determine the 
current severity of his diabetes 
mellitus.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should indicate whether the 
veteran's diabetes mellitus requires 
restricted diet and regulations of 
activities; and whether it involves 
episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two 
hospitalization per year or twice a month 
visits to a diabetic care provider.  The 
examiner should also indicate the number 
of daily injections of insulin.  

2.  The veteran should be afforded a VA 
neurological examination to determine the 
current severity of his peripheral 
neuropathy of the upper and lower 
extremities.  All indicated tests and 
studies are to be performed.  The claims 
folder must be made available to the 
examiner for review, and a notation to 
the effect that this record review took 
place should be included in the report.  
The examiner should identify and 
characterize any impairment to motor 
function, trophic changes, sensory 
disturbances, loss of reflexes and pain 
or muscle atrophy in each extremity due 
to peripheral neuropathy which is a 
residual of diabetes mellitus.  The 
examiner should indicate whether there is 
complete or incomplete paralysis.  If 
incomplete, indicate the whether it is 
severe with marked muscular atrophy, 
moderately severe, moderate, or mild.  
The examiner should dissociate any 
neuropathy that is unrelated to diabetes 
mellitus.  

3.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claims. 

4.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine if all medical 
findings necessary to rate the veteran's 
disabilities have been provided by the 
examiners and whether they have responded 
to all questions posed.  If not, the 
reports must be returned for corrective 
action.  38 C.F.R. § 4.2 (2006).  

5.  After the requested development has 
been completed, the AMC should review 
readjudicate the merits of the claims 
based on all the evidence of record and 
all governing legal authority, including 
the VCAA of 2000 and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  In considering the ratings to be 
assigned, consideration should be given 
to the case of Fenderson v. West, 12 Vet. 
App. 119 (1999) which held that at the 
time of an initial rating, separate 
staged ratings may be assigned for 
separate periods of time based on the 
facts found.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case, and 
given the opportunity to respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran need 
take no action unless otherwise notified.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).  



		
	J. A. MARKEY
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


